Citation Nr: 0823957	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-37 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The veteran's claims file is in the 
jurisdiction of the VA Regional Office in Chicago, Illinois.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran claims entitlement to a total disability rating 
based on individual unemployability (TDIU).  After a thorough 
review of the veteran's claims file, the Board finds that 
this issue must be remanded for further development.  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2007).  A total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability: that is, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2007).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2007); Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

Service connection is currently in effect for a low back 
disorder, rated as 40 percent disabling; right lower 
extremity radiculopathy, rated 10 percent disabling; and left 
lower extremity radiculopathy, rated 10 percent disabling.  
The veteran's combined disability rating is 50 percent.  See 
38 C.F.R. § 4.25, Table I (2007).  Therefore, the percentage 
criteria of 38 C.F.R. § 4.16(a) have not been met.

A claim for TDIU may be referred to the Compensation and 
Pension Service when a veteran does not meet the percentage 
standards of 38 C.F.R. § 4.16(a) but is otherwise 
unemployable due to service-connected disabilities.  38 
C.F.R. § 4.16(b).  In that regard, in a March 2004 VA 
treatment letter, a VA physician stated that the veteran 
"suffers from lumbar spondylosis and stenosis with resultant 
lumbar radiculopathy.  He is unable to work due to these 
problems."

Based on the above, the Board finds that this evidence 
reflects the type of situation that warrants consideration of 
an extra-schedular evaluation under 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(b).  Accordingly, the issue must be remanded to the 
RO so that it may refer this claim to the Compensation and 
Pension Service for extra-schedular consideration.

Accordingly, the case is remanded for the following action:

1.  As provided by 38 C.F.R. §§ 
3.321(b)(1) and 4.16(b) (2007), the RO 
must refer the appeal to the Chief 
Benefits Director or the Director, 
Compensation and Pension Service, for 
extra-schedular consideration on the issue 
of entitlement to TDIU.

2.  Thereafter, the RO must implement the 
determinations of the Director, 
Compensation and Pension Service, if so 
warranted.  If the claim on appeal remains 
denied, the veteran and his representative 
must be provided a supplemental statement 
of the case.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




